t c memo united_states tax_court robert l porter petitioner v commissioner of internal revenue respondent docket no filed date robert l porter pro_se william r brown jr for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency respondent determined the following deficiencies in petitioner’s federal_income_tax and additions to tax under sec_6651 and f and for taxable years unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the years at issue and all rule continued year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure additions to tax under sec_6651 continue to accrue at a rate of per month for each month of nonpayment not exceeding these figures were current as of the date of the notice_of_deficiency petitioner timely petitioned this court for redetermination of the deficiencies and additions to tax after the petition was filed respondent conducted bank_deposits analyses of petitioner’s personal and business checking accounts and filed an amended answer asserting additional deficiencies in his federal_income_tax for taxable years of dollar_figure dollar_figure and dollar_figure respectively and corresponding computational adjustments to the additions to tax continued references are to the tax_court rules_of_practice and procedure after concessions by the parties the issues for decision are whether petitioner had schedule c gross_receipts for taxable years years at issue of dollar_figure dollar_figure dollar_figure and dollar_figure respectively whether petitioner is entitled to schedule c deductions in amounts greater than those respondent allowed whether petitioner is liable for self-employment_tax under sec_1401 whether petitioner is liable for additions to tax under sec_6651 and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 petitioner conceded that he received most of the unreported income at issue properly reportable on schedule c profit or loss from business discussed further infra after trial respondent conceded that petitioner is entitled to two dependency_exemption deductions for each of the years at issue and a home mortgage interest_deduction for each of the years respondent also conceded petitioner’s entitlement to deductions for the following schedule c items for each of the years materials expenses overhead expenses advertising expenses insurance expenses equipment and repairs expenses equipment rental expenses contract labor expenses paid_by check contractors expenses home_office expenses telephone fax expenses internet expenses electric expenses and charitable_contribution payments paid from petitioner’s business checking account in the alternative respondent asserts that petitioner is liable for additions to tax under sec_6651 findings_of_fact some of the facts have been stipulated and are so found other facts were deemed stipulated under rule f the stipulated facts and deemed stipulated facts are incorporated herein by this reference petitioner resided in florida when he petitioned this court i petitioner’s schedule c business and investment activities petitioner began working as a mason and a concrete laborer in and he has been self-employed since petitioner is the sole owner and operator of porter’s masonry concrete a sole_proprietorship that he founded in or porter’s masonry concrete specializes in laying block and pouring concrete for sidewalks and foundations of houses in central florida general contractors hire porter’s masonry concrete as a subcontractor to perform different types of masonry and concrete work during the years at issue several general contractors filed forms 1099-misc miscellaneous income with the internal_revenue_service irs reporting payments made to petitioner or to porter’s masonry concrete petitioner also worked for clients directly and received payments for that work petitioner maintained a home_office in connection with porter’s masonry concrete at all relevant times petitioner maintained a personal and a business checking account at pnc bank petitioner deposited into the accounts checks from clients in payment for his work including a dollar_figure check from phillip l or falecha englett deposited into his business checking account in petitioner paid some business_expenses with funds from his personal checking account and also charged business_expenses to his personal credit card petitioner also paid some personal expenses such as medical_expenses with funds from the business checking account throughout the years at issue petitioner hired contract laborers to help him on work sites petitioner paid the contract laborers either in cash or with checks made out to them and drawn on the business checking account when paying the laborers in cash petitioner obtained the cash by writing a check made out to cash and withdrawing the amount from his business checking account at times petitioner had to take out loans or cash advances to pay the contract laborers’ compensation and other business_expenses because his obligations were due before he was paid for his work petitioner generally repaid the loans as soon as possible to avoid having to pay interest the pnc bank where petitioner maintained his accounts conducted business under the name harbor federal savings bank until and then as national city bank until for petitioner issued forms 1099-misc to some of the contract laborers he had hired in those years and filed those forms with the irs for he filed and forms 1099-misc respectively he did not file any forms 1099-misc for even though he had hired and paid contract laborers during that year petitioner did not maintain financial books_or_records for porter’s masonry concrete for the years at issue besides his schedule c business petitioner participated in exchange-based investment activities such as trading futures contracts for personal gain petitioner’s trading activities were secondary to his business as a mason and a concrete laborer in terms of the dollar amounts involved the time devoted to the activities and the extent to which the activities provided him with a livelihood moreover he did not deal in securities or commodities held primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business ii petitioner’s involvement with tax-avoidance organizations petitioner became involved with certain organizations and individuals such as the patriot network we the people and richard cornforth that advocate tax_avoidance and encourage actions to frustrate and delay the irs’ collection efforts see eg williamson v commissioner tcmemo_2009_188 slip op pincite categorizing the patriot network as an organization that advocates tax avoidance byers v commissioner tcmemo_2007_331 slip op pincite n describing we the people as a tax-protester organization aff’d 351_fedappx_161 8th cir he paid an annual fee to the patriot network for access to its web site and for assistance with tax problems petitioner testified that he became convinced that federal income taxes were illegitimate and that caselaw showed that individuals who had refused to pay taxes were prevailing in court during the years at issue petitioner worked as a subcontractor for independence homes a company that built residential houses while working for independence homes he told the ceo of the company that federal income taxes were unconstitutional and illegal and that he did not pay them on date petitioner filed a notarized document entitled official declaration of domicile with the clerk of the circuit_court volusia county florida the document stated that petitioner did not believe himself to be a u s citizen but was rather one of the people a florida s tate citizen a petitioner testified that he paid the annual fee for but planned on canceling his membership for sovereign and a man upon the land petitioner filed this document at the suggestion of one of the tax-avoidance organizations iii petitioner’s tax_liabilities and the notice_of_deficiency although petitioner timely filed federal_income_tax returns for taxable years he did not file any federal_income_tax returns for taxable years and for taxable_year petitioner filed a form_1040 u s individual_income_tax_return in which he stated that he had zero gross_income and owed zero tax revenue_agent susan pritchard conducted an examination for petitioner’s taxable years petitioner did not cooperate with revenue_agent pritchard on date petitioner sent revenue_agent pritchard a letter with wording borrowed from we the people expressing his unwillingness to work with her during the examination he attached to the letter a form request for a collection_due_process or equivalent_hearing the official declaration of domicile also stated that petitioner was not a person an individual a ‘statutory’ person a legal resident of florida a permanent resident a florida resident a citizen of volusia county an alien a u_s_person a u s individual a u s subject or an enemy combatant only taxable years are before the court the record does not show whether petitioner filed federal_income_tax returns for taxable years revenue_agent pritchard sent petitioner a letter dated date stating that he had submitted form prematurely as no tax had been assessed yet on date revenue_agent pritchard sent petitioner a letter informing him that his arguments were frivolous and providing code citations and irs guidance pertaining to his filing_requirements and respondent’s authority to impose and collect income_tax the letter specifically addressed promoters of tax- avoidance activities stating these people base their arguments on legal statements taken out of context and on frivolous arguments that have been repeatedly rejected by f ederal courts nevertheless at the suggestion of the aforementioned tax-avoidance organizations petitioner continued to send letters to revenue_agent pritchard espousing similar arguments and often accompanied by forms for example with assistance from the patriot network petitioner sent revenue_agent pritchard a letter dated date threatening legal action against her and the united_states petitioner also sent revenue_agent pritchard a letter dated july the letter demands that revenue_agent pritchard comply with petitioner’s various requests such as providing him with his own correspondence to the irs to prove that he had used frivolous arguments providing citations of each and every f ederal statute that imposes a legal duty on me relating to the revenue laws of the united_states and relat ing each and every section of the internal_revenue_code to a revenue taxable activity that you claim i am involved in the letter continued demanding that she send him a certified assessment of how she has now came sic up with this alleged amount the name of the person or persons preparing it and a letter dated date and addressed to tax collector that requests a sec_6320 hearing and is accompanied by an attachment of materials that petitioner received from the patriot network petitioner did not provide revenue_agent pritchard with any books_or_records because he did not maintain any books_or_records and because he had discarded all of his receipts at the suggestion of one of the tax-avoidance organizations therefore revenue_agent pritchard had no choice but to rely on continued references civil and criminal prosecution of revenue_agent pritchard and states if you fail or refuse to comply with this request it will compound your felony extortion found pincite usc a and your failure or refusal to comply with this request compounds your harassment by threatening me with malicious prosecution in violation sec_7214 the letter also contains pages of inapposite citations of the united_states_code and caselaw in for taxable_year the commissioner proposed assessment of a sec_6721 penalty against petitioner for incorrectly filing forms 1099-misc in response petitioner sent the district_director a letter written in a style similar to that used in the letters that he sent to revenue_agent pritchard wherein he identified himself as a nontaxpayer and asserted that federal income taxes were unconstitutional the proposed penalty under sec_6721 is not before the court and the record does not indicate whether the penalty was ever assessed or collected petitioner’s irptr and pmfol transcripts for the years at issue these transcripts show the forms 1099-misc that third-party payors filed with respect to petitioner and the forms 1099-misc that petitioner filed with respect to third- party payees respectively the irptr transcripts show that petitioner received payments in the years at issue of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the irptr transcripts also show that petitioner realized losses in the years at issue from his exchange-based investment activities of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the pmfol transcripts show that petitioner filed forms 1099-misc for with respect to the contract laborers in which he reported paying the laborers amounts totaling dollar_figure dollar_figure and dollar_figure respectively respondent subsequently prepared a substitute for return for each of petitioner’s years at issue see sec_6020 the substitutes for returns show that respondent calculated petitioner’s federal_income_tax liabilities by reducing the irptr is an acronym for information returns processing transcript requests see internal_revenue_manual irm pt date pmfol is an acronym for payer master_file on-line see id pt date gross_receipts reflected on the irptr transcripts by the contract labor expenses reflected on the pmfol transcripts because petitioner did not file any forms 1099-misc with respect to the contract laborers for respondent determined petitioner’s contract labor expense for that year by calculating the ratio of his average gross_receipts from and to the average amounts reported on the forms 1099-misc that he had filed for and and applying that ratio to his gross_receipts accordingly respondent allowed a dollar_figure contract labor expense deduction for respondent determined that petitioner’s exchange-based losses constituted capital losses and limited recognition of them to dollar_figure for each year at issue because respondent determined that petitioner’s filing_status was married_filing_separately respondent also determined that petitioner was liable for self- employment_tax for the years at issue of dollar_figure dollar_figure dollar_figure and dollar_figure respectively on date respondent issued to petitioner a notice_of_deficiency with respect to his income_tax liabilities for the years at issue even though petitioner was married for the years at issue the liabilities reflected in the notice_of_deficiency are solely his because the income underlying the liabilities is attributable to him and he did not file jointly petitioner timely petitioned this court for redetermination of respondent’s determinations petitioner attached to his petition a document that he obtained from the patriot network asserting for example that the figures used by the irs stem from illegal immigrants who have gained through identity theft my social_security_number for their employment iv respondent’s bank_deposits analyses on date respondent issued a subpoena duces tecum to pnc bank seeking the production of petitioner’s personal and business checking account bank records petitioner with help from the patriot network tried to prevent respondent from obtaining the records by filing a petition to quash summons in the u s district_court for the middle district of florida under sec_7609 the u s district_court dismissed the case for lack of jurisdiction because petitioner had not produced a copy of the subpoena and had not provided evidence that the government had been properly served with a copy of the petition see porter v united_states no 12-mc-34-orl-36dab wl at n m d fla date report and recommendation of the subpoena duces tecum was issued pursuant to this court’s authority under sec_7456 in connection with a trial see rule b the bank records including bank statements deposit slips and canceled checks are not a part of the record the magistrate judge see also id wl at m d fla date adopting the report and recommendation of the magistrate judge after receiving the bank records from pnc bank revenue_agent michelle alexander conducted bank_deposits analyses of petitioner’s personal and business checking accounts for she could not perform a bank_deposits analysis for because the bank did not have records for years before revenue_agent alexander determined the account balances at the beginning of each year tallied the deposits and withdrawals during each year and determined whether any of the deposits were nontaxable including whether there were any returned items or transfers between accounts she also compared the deposits to canceled checks to determine which deposits were reported on the forms 1099-misc that third-party payors had filed with respect to petitioner the bank did not provide the underlying documentation for all the deposits and revenue_agent alexander listed in her report the deposits lacking underlying documentation under the heading copy of deposited check not provided by bank and included these amounts in the taxable deposits for the appropriate year we use the term underlying documentation to refer to canceled checks or other identifying information that shows the source of a deposit revenue_agent alexander’s analyses showed the following year taxable deposits into personal acct dollar_figure taxable deposits into business acct dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure revenue_agent alexander’s amended report increased petitioners’ total taxable_income for by dollar_figure to account for cash that was not deposited respondent amended his answer to assert increased deficiencies in petitioner’s federal_income_tax liabilities for taxable years on the basis of the bank_deposits analyses respondent’s amended answer asserted increases in deficiencies for taxable years of dollar_figure dollar_figure and dollar_figure respectively as well as computational adjustments to the additions to tax v petitioner’s trial position petitioner relied on the patriot network web site during the early stages of this case for example petitioner followed the patriot network’s advice to file a request for admissions and a motion in limine to exclude from evidence the bank the deficiencies determined in the notice_of_deficiency and the asserted increases for taxable years totaled dollar_figure big_number and dollar_figure respectively records that respondent had obtained however petitioner testified that he subsequently realized he had made foolish mistakes in trying to follow other people and that he was trying to fix those mistakes he hired an accountant to file late returns for and he testified that he would no longer be paying the annual fee to the patriot network petitioner in an effort to cooperate with respondent used the bank records that respondent had obtained and created spreadsheets showing what he believes to be his gross_income and deductible expenses for on the basis of the bank records petitioner concedes that his schedule c gross_receipts for total dollar_figure and he asserts that his schedule c gross_receipts for and are dollar_figure and dollar_figure respectively the spreadsheets also reflect petitioner’s trial position with respect to deductions for those years because bank records are unavailable for petitioner estimates and concedes that his gross_income and deductions for taxable_year are the same as those for in response to petitioner’s request for admissions respondent filed a motion to vacate deemed admitted admissions petitioner did not object to the granting of this motion and the court granted respondent’s motion on date the court denied petitioner’s motion in limine on date after trial respondent reviewed the spreadsheets and conceded numerous deductions discussed supra note taxable_year however respondent does not seek an increased deficiency with respect to taxable_year on the basis of petitioner’s concession i unreported income a burden_of_proof opinion the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of disproving them see rule a 290_us_111 for cases appealable to the u s court_of_appeals for the eleventh circuit as this case appears to be absent a stipulation to the contrary see sec_7482 the commissioner’s determination of unreported income is entitled to a presumption of correctness only if the determination is supported by a minimal evidentiary foundation linking the taxpayer to an income-producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_636 when the commissioner raises new_matter in his answer however he bears the burden_of_proof with respect to the new_matter see rule a 136_tc_263 new_matter includes a new_theory that ‘alters the original deficiency or requires the presentation of different evidence ’ dagres v commissioner t c pincite quoting 93_tc_500 respondent therefore bears the burden_of_proof with respect to the additional gross_receipts that he asserts in the amended answer that petitioner received because petitioner concedes that he had gross_receipts in amounts exceeding respondent’s determinations in the notice_of_deficiency and respondent bears the burden_of_proof with respect to the remaining amounts at issue we need not address the presumption of correctness or the burden-shifting regimes of sec_7491 and sec_6201 with respect to the unreported income b gross_income and bank_deposits analysis gross_income includes all income from whatever source derived including gross_income derived from business sec_61 taxpayers are required to the burden_of_proof shifts to the secretary if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtit a or b of the code and the taxpayer satisfies the requirements of sec_7491 sec_7491 the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and the taxpayer has fully cooperated with the secretary the secretary bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the deficiency attributable to the income item sec_6201 maintain books_and_records sufficient to establish the amount of their gross_income sec_6001 if a taxpayer fails to do this then the commissioner may reconstruct the taxpayer’s income using any reasonable method see 348_us_121 54_tc_1530 the bank_deposits method has long been upheld as a reasonable means of determining income where a taxpayer is unwilling or unable to provide adequate books_and_records see 96_tc_858 aff’d 959_f2d_16 2d cir fisher v commissioner tcmemo_1997_450 aff’d without published opinion 165_f3d_18 4th cir bank_deposits are considered prima facie evidence of a taxpayer’s receipt of income 94_tc_654 citing 87_tc_74 when the commissioner has the burden_of_proof and relies upon a bank_deposits analysis he must either show a likely source for the deposits see 448_f2d_972 5th cir aff’g in part rev’g in part and remanding tcmemo_1969_181 or disprove nontaxable sources alleged by the taxpayer see 355_us_595 parks v commissioner t c pincite madigan v commissioner tcmemo_1997_383 slip op pincite the commissioner can prove a likely source_of_income by demonstrating that a taxpayer’s disclosed business is capable of producing significantly more income than the taxpayer reported holland u s pincite- 80_f2d_394 8th cir boggs v commissioner tcmemo_1985_429 50_tcm_797 if the commissioner connects the bank_deposits with a likely source_of_income such as a lucrative business where the taxpayer is making regular and frequent bank_deposits the finder of fact may properly conclude that the deposits are income holland u s pincite armes v commissioner f 2d pincite gleckman f 2d pincite taxable years petitioner’s spreadsheets show that he agrees with respondent’s determinations in the notice_of_deficiency regarding his gross_receipts in and with respondent’s assertion in the amended answer that he had additional gross_receipts in respondent has met his burden_of_proof with respect to the proposed increase in gross_receipts for see foster v commissioner tcmemo_2012_207 slip op pincite on the basis of petitioner’s concessions we conclude that he had gross_receipts of dollar_figure and dollar_figure in and respectively taxable_year for taxable_year respondent determined on the basis of the third-party information returns that petitioner had unreported income of dollar_figure the bank_deposits analysis showed that petitioner made taxable deposits into his business checking account of dollar_figure made taxable deposits into his personal checking account of dollar_figure and received dollar_figure of cash that was not deposited for a total of dollar_figure petitioner concedes that he had dollar_figure of gross_receipts in it appears from the spreadsheets that petitioner primarily disputes respondent’s assertion that he deposited taxable_income into his personal checking account and respondent does not contend that petitioner received any other taxable_income for the years at issue and petitioner does not claim that his gross_receipts should be reduced by any cost_of_goods_sold see 88_tc_654 sec_1_61-3 income_tax regs therefore petitioner’s gross_receipts equal his gross_income for the years at issue petitioner conceded that his gross_receipts for equaled his gross_receipts for however respondent does not seek an increased deficiency for on the basis of this concession consequently we address only respondent’s position as reflected in the notice_of_deficiency received dollar_figure of cash that was not deposited petitioner further contends that some of the deposits into his checking accounts are nontaxable because they are gifts or loans but he has not specified particular deposits that he believes are nontaxable nor has he identified the year s in which the alleged gifts or loans were made respondent has met his burden_of_proof with respect to the dollar_figure discrepancy between the parties’ calculations of taxable deposits into petitioner’s business checking account in respondent has identified a likely source of the income by proving that petitioner ran a lucrative business capable of producing much more income than he reported petitioner frequently deposited checks in substantial amounts from construction and home-building companies and from individuals into his business checking account we conclude that petitioner deposited dollar_figure into his business checking account in and that this amount is taxable_income to him petitioner did not fully explain to the court his position regarding gross_income for the years at issue and the spreadsheets are not entirely clear in this respect we therefore interpret the spreadsheets liberally in ascertaining petitioner’s position see 551_us_89 stating that a document filed by a pro_se litigant is ‘to be liberally construed’ quoting 429_us_97 138_tc_295 discussing how a pro_se litigant’s claims should be broadly construed supplemented by 140_tc_163 respondent also asserts that petitioner deposited dollar_figure of taxable_income into his personal checking account in this figure is the sum of the amounts of all the checks deposited into the personal checking account dollar_figure less dollar_figure of transfers between checking accounts a returned check of dollar_figure and dollar_figure that petitioner withdrew as cash instead of depositing the deposits at issue are from three checks from three individuals melissa a sweeney christopher a or sarah b o’neill and phillip l or falecha englett and two checks without underlying documentation respondent has shown that petitioner’s business was capable of producing substantial income that he would frequently deposit into a checking account checks often bore the names of general contracting companies but individuals paid petitioner by check as well further it is reasonable to infer that petitioner deposited some schedule c gross_receipts into his personal checking account because he paid at least occasionally business_expenses with funds from his personal checking account moreover petitioner deposited a dollar_figure check from phillip l or falecha englett into his business checking account in the amount of which supports an inference that there was a business relationship between petitioner and the check’s payors because respondent has shown a likely source of the deposits he need not negate nontaxable sources alleged by petitioner see holland u s pincite medlin v commissioner tcmemo_2003_224 slip op pincite aff’d 138_fedappx_298 11th cir we conclude that petitioner deposited dollar_figure of taxable_income into his personal checking account in respondent also contends that petitioner’s gross_income includes dollar_figure of cash that petitioner did not deposit into either checking account this amount is the cash that petitioner received when he cashed a dollar_figure check but deposited only dollar_figure of that amount less a subsequent cash deposit of dollar_figure into his business checking account respondent has identified a likely source of this cash and we conclude that the dollar_figure cash constitutes taxable_income to petitioner we therefore find that petitioner had schedule c gross_receipts for taxable_year of dollar_figure taxable_year for taxable_year respondent determined in the notice_of_deficiency that petitioner had unreported gross_receipts of dollar_figure respondent’s bank_deposits analysis showed that in petitioner deposited dollar_figure into his business checking account and deposited dollar_figure into his personal checking account for a total of dollar_figure petitioner concedes that he had dollar_figure in schedule c gross_receipts in petitioner disputes respondent’s assertion that he deposited into his personal checking account dollar_figure of taxable_income and seems to contend that so-called missing deposits into his business checking account are not taxable_income the missing deposits are those deposits lacking underlying documentation the parties’ dispute about dollar_figure of deposits into petitioner’s business checking account stems primarily from petitioner’s contention that the so-called missing deposits are nontaxable although the bank did not provide underlying documentation for these deposits respondent does not necessarily need underlying documentation such as canceled checks to carry his burden_of_proof petitioner had a lucrative masonry and concrete business in and made frequent substantial deposits into his business checking account of gross_receipts from that business respondent has therefore shown a likely source of the deposits and he need not negate petitioner’s vague contention that unspecified deposits were gifts or loans see holland u s pincite medlin v commissioner slip op pincite- respondent also asserts that petitioner made dollar_figure in taxable deposits into his personal checking account this amount is the amount of total deposits again this is a liberal interpretation of petitioner’s spreadsheets because his position is not entirely clear into the personal checking account dollar_figure less dollar_figure of transfers between the personal and business checking accounts the items in dispute are a cash deposit of dollar_figure and deposited checks without underlying documentation totaling dollar_figure porter’s masonry concrete was in business in and petitioner at least occasionally paid business_expenses with funds from his personal checking account respondent has shown a likely source for these deposits and has met his burden_of_proof accordingly we find that petitioner had dollar_figure of schedule c gross_receipts for taxable_year ii petitioner’s claimed deductions a deductions generally generally the taxpayer bears the burden of proving that he is entitled to any claimed deduction see rule a 503_us_79 this includes the burden of substantiation see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs although petitioner contends that the burden_of_proof should shift to respondent under sec_7491 the burden remains with petitioner because he did not satisfy the requirements of paragraph including the requirement to maintain all records required under the code see supra note sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income see 83_tc_356 aff’d 777_f2d_662 11th cir dileonardo v commissioner tcmemo_2000_120 slip op pincite explaining that the ordinary and necessary standard is the same under sec_162 and sec_212 ‘ e xcept for the requirement of being incurred in connection with a trade_or_business ’ a deduction under sec_212 ‘is subject_to all the restrictions and limitations that apply in the case of the deduction under sec_162 of an expense paid_or_incurred in carrying on any trade_or_business ’ 79_tc_503 quoting h_r rept no 77th cong 2d sess 1942_2_cb_372 and s rept no 77th cong 2d sess 1942_2_cb_504 the legislative_history for the predecessor of sec_212 sec_262 disallows deductions for personal_living_and_family_expenses see sec_1_162-17 income_tax regs generally a taxpayer must maintain adequate_records to prove entitlement to any deductions or credits sec_6001 indopco inc v commissioner u s pincite sec_1_6001-1 income_tax regs when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount allowable in some circumstances cohan_rule see 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain required records and to substantiate deductions as the code requires see cohan v commissioner f 2d pincite for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowable these strict substantiation requirements of sec_274 apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment or the use of listed_property as defined in sec_280f including computers and property used as a means of transportation to deduct these expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of travel entertainment or use of the property the business_purpose of the expense or other item and the business relationship of the taxpayer to the persons entertained sec_274 to satisfy the requirements of sec_274 by adequate_records a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date when a taxpayer substantiates claimed expenses by sufficient evidence corroborating his own statement a contemporaneous log is not required but corroborative evidence created at or near the time of the expenditure to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra b petitioner’s claimed schedule c deduction sec_1 contract labor expenses for taxable years petitioner’s spreadsheets showed contract labor expenses in the aggregate amounts of dollar_figure dollar_figure and dollar_figure respectively respondent had determined in the notice_of_deficiency that petitioner was entitled to schedule c contract labor expense deductions of dollar_figure dollar_figure and dollar_figure for taxable years respectively after trial respondent fully allowed the claimed deductions for contract labor expenses that petitioner paid with checks written out to specific individuals that were drawn on the business checking account respondent also conceded of the claimed deductions for contract labor expenses that petitioner contends were paid in cash petitioner contends that all checks drawn on his business checking account that were written out to cash were for paying the contract laborers he testified that when he withdrew cash from his business account for any other reason he either filled out a withdrawal slip or wrote a check to himself respondent’s bank in the notice_of_deficiency respondent also determined that petitioner was entitled to a contract labor expense deduction for taxable_year of dollar_figure petitioner does not dispute this amount deposits analyses show that petitioner wrote checks both to cash and to himself most of the checks from petitioner’s business checking account written to himself were later deposited into his personal checking account we find credible petitioner’s testimony that he paid contract laborers by writing checks to cash and that he withdrew personal funds by withdrawal slips or checks written to himself which is corroborated by his depositing the business checks written to himself into his personal checking account petitioner’s willingness to work with respondent to calculate his correct_tax liabilities however late in the game lends credibility to his testimony and his spreadsheets however petitioner’s complete lack of recordkeeping does not permit us to conclude with any confidence that all of the proceeds from business checks written to cash were used for contract labor expenses bearing heavily against petitioner who chose to forgo recordkeeping we find that he is entitled to deduct of the contract labor expenses he claims were paid in cash for the years at issue loan expenses on the spreadsheets that he prepared petitioner claimed loan expense deductions for taxable years petitioner contends that he paid these loan expenses from his business checking account in of dollar_figure dollar_figure and dollar_figure respectively petitioner also asserts that in he paid a loan expense of dollar_figure from his personal checking account respondent disallowed the claimed deductions for these loan expenses in full for lack of substantiation a taxpayer may deduct interest_paid or incurred during the taxable_year if the interest is an ordinary_and_necessary_expense of carrying_on_a_trade_or_business sec_162 119_tc_44 see sec_163 allowing a deduction for all interest_paid or accrued within the taxable_year on indebtedness with certain exceptions the taxpayer bears the burden of substantiating the interest_expense see eg thompson v commissioner tcmemo_2011_291 slip op pincite petitioner occasionally took out loans or cash advances from a credit card to pay for contract labor materials and other business_expenses he generally paid off the loans or the cash advances as soon as he received payment for a project petitioner testified that he did not know whether the claimed loan expenses represented repayment of principal or payment of interest and fees petitioner is not entitled to deduct repayment of loan principal because loan proceeds are not taxable_income when they are received see 412_us_346 384_f2d_748 5th cir 48_tc_640 he did not produce any documentation such as loan documents or credit card statements to prove that he took out business loans or that he paid interest and fees with respect to the loans although petitioner took out loans or cash advances to pay business_expenses we cannot determine and have no basis to estimate what amounts if any of the claimed expenses represent deductible_interest or fees we therefore sustain respondent’s determinations with respect to the claimed loan expenses truck expenses on the spreadsheets for petitioner claimed truck expenses and repairs deductions of dollar_figure dollar_figure and dollar_figure respectively respondent allowed of the claimed deductions in his answering brief petitioner claimed that at least some of these expenses are related to cement mixers and that he should be allowed a standard vehicle expense for work related cars trucks and a daily per_diem in relation to p etitioner’s personal vehicles personal expenses including the costs of owning and operating personal vehicles are generally not deductible see sec_262 arnold v commissioner tcmemo_2010_223 slip op pincite sec_1_262-1 income_tax regs moreover passenger automobiles and other_property used as a means of transportation are listed_property and are subject_to the strict substantiation requirements of sec_274 see sec_280f and ii we may not estimate petitioner’s vehicle costs including mileage see 122_tc_305 stating that sec_274 overrides the cohan_rule rosemann v commissioner tcmemo_2009_185 slip op pincite stating that vehicle mileage deductions are subject_to sec_274 substantiation rules sec_1_274-5 income_tax regs petitioner must substantiate his truck expenses by either adequate_records or sufficient evidence corroborating his own statement see sec_274 sec_1_274-5t temporary income_tax regs supra petitioner’s testimony and noncontemporaneous spreadsheets standing alone are not sufficient to substantiate the claimed vehicle expenses see eg rasmussen v commissioner tcmemo_2012_353 at aff’d per curiam 562_fedappx_544 8th cir although cement mixers are not listed_property see sec_1_274-5t temporary income_tax regs fed reg date petitioner has not shown what portion of his claimed vehicle expenses is attributable to the cement mixers or why the cement mixers were not included in his claimed equipment and repairs expense deductions which respondent fully allowed accordingly petitioner is this regulation was finalized on date see fed reg date not entitled to deduct vehicle expenses for taxable years in amounts greater than those respondent allowed laptop expense petitioner claimed a deduction of dollar_figure for a laptop computer that he purchased in using funds from his personal checking account respondent disallowed this deduction because petitioner did not prove that the laptop was a business_expense and because he did not properly substantiate its costdollar_figure although petitioner had a computer in his home_office he also had two computers for personal_use and did not offer any credible_evidence showing that the laptop he purchased in was used for business see sec_162 sec_262 computers are listed_property unless they are used exclusively at a regular business establishment and are owned or leased by the person operating such establishment sec_280f b whalley v commissioner tcmemo_1996_533 slip op pincite a home_office is treated as a regular business establishment only if the home_office is exclusively used on a regular basis as the taxpayer’s principal_place_of_business or as a place of business in which the in general a computer including a laptop is a capital item and is not deductible as a current_expense see sec_168 i b however in disallowing the laptop expense as a current deduction respondent does not take a position with respect to sec_179 see sec_179 c requiring an affirmative election to expense sec_179 property taxpayer meets patients clients or customers within the course of the taxpayer’s business sec_280f sec_280a and b petitioner has not shown that he used the laptop exclusively in his home_office or that he otherwise satisfies the requirements of sec_280f we therefore treat the laptop as listed_property petitioner’s spreadsheet claiming the cost of the laptop does not serve as an adequate record or sufficient evidence of its cost and use as required by sec_274 accordingly petitioner is not entitled to deduct the cost of the laptop medical_expenses on the spreadsheets petitioner claimed schedule c medical expense deductions for of dollar_figure dollar_figure and dollar_figure respectively petitioner paid some of these expenses from his business checking account even though the expenses were personal and porter’s masonry concrete did not provide medical insurance for any of its workers respondent disallowed business_expense deductions for medical_expenses petitioner claimed but allowed deductions for the medical_expenses as properly substantiated on petitioner’s schedules a itemized_deductions sec_162 allows a taxpayer to deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on a trade or business see commissioner v lincoln sav loan ass’n u s pincite petitioner’s medical_expenses were not ordinary and necessary business_expenses but rather were personal expenses personal_living_and_family_expenses are not deductible except as otherwise expressly permitted sec_262 sec_213 generally allows a deduction for expenses paid during a taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of a taxpayer a taxpayer’s spouse and a taxpayer’s dependents to the extent that such expenses exceed of adjusted_gross_income we find that petitioner is entitled to deduct the medical_expenses only on schedules a subject_to the adjusted_gross_income limitation see hathaway v commissioner tcmemo_1996_389 slip op pincite differentiating between trade_or_business_expenses that are above_the_line schedule c deductions and deductible personal expenses that are below_the_line schedule a deductions charitable_contributions petitioner claimed charitable_contributions as business_expense deductions for taxable years respondent conceded that petitioner is entitled to deduct as business_expenses contributions to charities that he made from his business checking account however respondent disallowed as business_expense deductions petitioner’s charitable_contributions for years that he made from his personal checking account of dollar_figure dollar_figure and dollar_figure respectively petitioner however stipulated that he made these charitable_contributions in his personal capacity and respondent allowed these charitable_contribution deductions on petitioner’s schedules a sec_170 provides there shall be allowed as a deduction any charitable_contribution payment of which is made within the taxable_year subject_to the income limitations in subsection b if a contribution is deductible under sec_170 the contribution is not a deductible business_expense under sec_162 sec_1_162-15 income_tax regs see 32_tc_1026 pace v commissioner tcmemo_2010_272 slip op pincite the amounts at issue are charitable_contributions that petitioner made in his personal capacity they are therefore not deductible on the schedules c but they are deductible on the schedules a subject_to the income limitation under sec_170 c petitioner’s claimed investment-based deduction sec_1 capital losses petitioner realized losses in the years at issue from exchange-based investment activities including futures trading of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent allowed a dollar_figure capital_loss deduction per year petitioner’s exchange-based activities were not sufficiently substantial to rise to the level of a trade_or_business therefore petitioner is considered an investor as opposed to a dealer or trader and he held the futures contracts and any other_securities or commodities that gave rise to the losses as capital assets see 89_tc_445 arberg v commissioner tcmemo_2007_244 slip op pincite see also 100_tc_541 sec_1211 and sec_1212 limit a taxpayer’s recognition of losses from sales or exchanges of capital assets see 139_tc_418 aff’d per curiam 552_fedappx_250 4th cir a noncorporate taxpayer must first offset capital losses against capital_gains for the taxable_year sec_1211 if capital losses exceed capital_gains for the year a taxpayer whose filing_status is married_filing_separately may deduct up to dollar_figure of the excess against ordinary_income id capital losses that exceed the dollar_figure limitation may be carried forward sec_1212 respondent properly determined that petitioner’s filing_status for the years at issue is married_filing_separately because petitioner was married in those years and did not file jointly see sec_1 petitioner was therefore entitled to deduct only dollar_figure of realized capital losses that exceeded capital_gains for the taxable_year see sec_1211 accordingly we sustain respondent’s determinations with respect to the capital_loss deductions trading account expenses for taxable years petitioner claimed deductions associated with his trading accounts of dollar_figure dollar_figure and dollar_figure respectively he paid these amounts with funds from his personal checking account and testified that he incurred these expenses from sending money to a trading account respondent disallowed these amounts in full because he determined that petitioner had not paid these expenses in connection with the production_or_collection_of_income and that he had not substantiated the expenses petitioner was not a dealer_in_securities or commodities because he did not hold the property primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business and he was not a trader because his trading activities were secondary to his business as a mason and a concrete laborer see king v commissioner t c pincite kay v commissioner tcmemo_2011_159 however petitioner was an investor for the years at issue see kay v commissioner tcmemo_2011_159 investors may itemize and deduct ordinary and necessary expenses that relate to their investing provided the expenses are properly substantiated see sec_212 sec_6001 kay v commissioner slip op pincite although petitioner did not maintain all records required under the code relating to the claimed deductions see sec_6001 he was engaged in an income- producing activity for which he paid some costs such as the cost of wiring funds to his trading account and brokerage fees petitioner has therefore established his entitlement to a deduction under sec_212 and we may estimate the amount allowable if he has provided some rational basis on which an estimate may be made see cohan v commissioner f 3d pincite 85_tc_731 petitioner relied on bank records from to calculate the amounts that he paid to conduct his trading activities the fact that petitioner claimed larger trading account expense deductions for the years in which his capital losses were larger ie taxable years and supports a finding that he was more actively involved in trading activities and thus paid greater costs for those years although the bank records are not in evidence petitioner’s spreadsheets summarizing the bank records provide a reasonable basis on which to base an estimate bearing heavily against petitioner who failed to maintain the required records we find that he is entitled to deductions on schedules a of his returns equal to of the claimed investment_expenses subject_to the floor under sec_67 see sec_1_67-1t temporary income_tax regs fed reg date d additional deduction raised for the first time on brief petitioner contends for the first time on brief that he is entitled to a deduction for the payment of state and local_taxes see sec_164 because petitioner did not raise this issue in his petition we deem it conceded see rule b 118_tc_358 we also note that petitioner did not substantiate or even estimate the amounts of state and local_taxes that he paid if any see sec_6001 hradesky v commissioner t c pincite petitioner therefore has failed to properly allege or prove that he is entitled to a deduction for the payment of state and local taxesdollar_figure in his answering brief petitioner also asserts that he is entitled to a home mortgage interest_deduction see sec_163 in his opening brief respondent conceded petitioner’s entitlement to this deduction for taxable years and petitioner did not produce any records showing that he is entitled to a deduction for petitioner is therefore not entitled to deductions for home mortgage interest in amounts greater than respondent allowed iii self-employment_tax respondent determined that petitioner is liable for self-employment_tax for the years at issue sec_1401 and b imposes a tax on the self-employment_income of every individual self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 net_earnings_from_self-employment are defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 see 136_tc_137 petitioner’s net_earnings for the years at issue were derived from his masonry and concrete business and are properly characterized as self-employment_income we therefore sustain respondent’s determination that petitioner is liable for self-employment taxdollar_figure iv fraudulent_failure_to_file returns petitioner did not file valid federal_income_tax returns or pay income_tax including estimated_tax for the years at issue respondent determined that petitioner’s failure_to_file was fraudulent and that he is liable for an addition_to_tax respondent concedes that petitioner is entitled to a deduction equal to one-half of each year’s self-employment_tax under sec_164 under sec_6651 for each year at issue sec_6651 increases the addition_to_tax imposed by subsection a for failure to timely file a return from a maximum of of the amount of tax required to be shown on the return to a maximum of if the failure_to_file was fraudulent in ascertaining whether a taxpayer’s failure_to_file was fraudulent under sec_6651 we consider whether the taxpayer failed to timely file a return for the taxable_year where there was a tax_liability required to be shown on a return because of fraudulent intent see sec_6651 b f 102_tc_632 mohamed v commissioner tcmemo_2013_255 at citing christianson v commissioner tcmemo_1999_99 rev’d on other grounds 1_fedappx_704 9th cir the commissioner must prove these elements by clear_and_convincing evidence sec_7454 rule b see 92_tc_661 a failure to timely file a return because sec_6651 increases the addition_to_tax imposed by subsection a respondent first must prove that petitioner failed to timely file a required federal tax_return see sec_6651 the amount of the addition_to_tax under subsection a and consequently under subsection f is calculated with regard to the amount of tax required to be shown on the return which is offset by any timely payments of tax or credits that a taxpayer is entitled to claim on the return see sec_6651 b f mohamed v commissioner at t he base for a delinquency addition is the amount required to be shown on the delinquent_return reduced by sec_6651 for the amounts of any prepayments or credits respondent introduced the forms 1099-misc that general contractors filed with respect to payments they made to petitioner and the bank_deposits analyses respondent’s evidence shows that petitioner was required to make a return for each of the years at issue because he received gross_income in an amount that substantially exceeded the exemption_amount see sec_6011 sec_6012 sec_151 revproc_2006_53 sec_3 2006_2_cb_996 stating the personal_exemption amount for revproc_2005_70 sec_3 2005_2_cb_979 same for revproc_2004_71 sec_3 2004_2_cb_970 same for revproc_2003_85 sec_3 2003_2_cb_1184 same for respondent also introduced copies of certified transcripts for petitioner’s taxable years at issue showing that petitioner did not file valid federal_income_tax returns for those years substitutes for returns filed by the irs under sec_6020 do not qualify as returns for sec_6651 and f purposes sec_6651 a return that contains only zeros is similarly disregarded in determining a taxpayer’s liability under sec_6651 and f see 120_tc_163 imposing a sec_6651 addition_to_tax where the taxpayer filed a zero return huminski v commissioner tcmemo_2012_302 at imposing a sec_6651 addition_to_tax where the taxpayer filed a zero return caton v commissioner tcmemo_2012_92 slip op pincite same see also 618_f2d_280 5th cir holding that a zero return is not a valid_return for sec_7203 purposes further petitioner concedes that he has tax_liabilities for the years at issue respondent has clearly and convincingly proven that petitioner had an obligation to file timely income_tax returns showing tax_liabilities for the years at issue and failed to do sodollar_figure b fraudulent intent in determining whether a taxpayer had the requisite fraudulent intent for imposition of the sec_6651 addition_to_tax we consider the same elements that we consider in imposing the fraud_penalty under sec_6663 and former sec_6653 clayton v commissioner t c pincite mohamed v because sec_6651 is keyed to subsec a a taxpayer cannot be liable for a subsec f addition_to_tax if the failure_to_file is due to reasonable_cause and not willful neglect see sec_6651 mohamed v commissioner tcmemo_2013_255 at petitioner bears the burden_of_proof with regard to the reasonable_cause exception of sec_6651 see 116_tc_438 and he did not meet this burden commissioner at if fraud is determined for multiple taxable years the commissioner’s burden applies separately for each of the years temple v commissioner tcmemo_2000_337 slip op pincite aff’d 62_fedappx_605 6th cir the commissioner satisfies this burden by showing that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes dileo v commissioner t c pincite see mohamed v commissioner at the taxpayer must deliberately fail to file his return on the date due knowing that by doing so he is concealing the fact that he has income subject_to tax citing 30_tc_114 fraud means ‘actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing ’ 763_f2d_1139 10th cir quoting 118_f2d_308 5th cir rev’g 40_bta_424 aff’g tcmemo_1984_152 when a taxpayer fails to file a return the taxpayer’s intent to evade tax must manifest itself in some affirmative act of concealment or misrepresentation id pincite see 259_f2d_300 5th cir rev’g 25_tc_1100 see also 544_f2d_883 5th cir aff’g tcmemo_1975_368 fraud does not include negligence carelessness misunderstanding or unintentional understatement of income 236_f2d_844 3d cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record see dileo v commissioner t c pincite fraud is never presumed and must be established by independent evidence of fraudulent intent see 251_f2d_311 9th cir aff’g tcmemo_1956_112 however fraud may be shown by circumstantial evidence because direct evidence of a taxpayer’s fraudulent intent is seldom available see petzoldt v commissioner t c pincite 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent see 56_tc_213 any conduct likely to mislead or conceal may constitute an affirmative act of evasion see 317_us_492 and an intent to mislead may be inferred from a pattern of such conduct see 394_f2d_366 5th cir aff’g tcmemo_1966_81 however the commissioner has not met his burden when we are left with only a suspicion of fraud and even a strong suspicion is not sufficient to establish a taxpayer’s liability for the fraud_penalty see olinger v commissioner f 2d 5th cir aff’g in part rev’g in part on another ground tcmemo_1955_9 184_f2d_86 10th cir remanding a memorandum opinion of this court 66_tc_538 the circumstantial evidence by which the commissioner may prove fraud includes various badges_of_fraud on which courts often rely see 796_f2d_303 9th cir aff’g tcmemo_1984_601 dileo v commissioner t c pincite these badges focus on whether the taxpayer engaged in certain conduct that is indicative of fraudulent intent such as failing to file income_tax returns understating income failing to maintain adequate_records concealing income or assets failing to cooperate with tax authorities asserting frivolous arguments and objections to the tax laws lack of credibility in testimony failing to make estimated_tax payments filing false documents including filing false income_tax returns and extensive dealings in cash see bradford v commissioner f 2d pincite 99_tc_202 91_tc_874 86_tc_1253 devries v commissioner tcmemo_2011_185 slip op pincite these factors are nonexclusive as the facts of a case taken as a whole must inform a finding of fraudulent intent see niedringhaus v commissioner t c pincite moreover the existence of any one factor is not dispositive but the existence of several factors is persuasive circumstantial evidence of fraud see id petzoldt v commissioner t c pincite understating income the mere failure to report income is not sufficient to establish fraud 301_f2d_484 5th cir aff’g tcmemo_1959_172 however a pattern of substantially underreporting income for several years is strong evidence of fraud particularly if the reason for the understatements is not because of innocent mistake or is not otherwise satisfactorily explained see holland u s pincite spies u s pincite webb v commissioner f 2d pincite see also green v commissioner tcmemo_2010_109 slip op pincite finding that a satisfactory explanation may weigh against a finding of fraud the u s court_of_appeals for the eleventh circuit has stated that a ‘ c onsistent and substantial_understatement of income is by itself strong evidence of fraud ’ 781_f2d_1566 11th cir quoting merritt v commissioner f 2d pincite aff’g tcmemo_1985_63 in korecky v commissioner f 2d pincite9 the u s court_of_appeals for the eleventh circuit upheld a tax_court decision sustaining the commissioner’s fraud determination in part because the taxpayer understated his income by approximately dollar_figure over three years petitioner failed to file federal_income_tax returns for taxable years and filed a zero return for taxable_year he therefore failed to report gross_income of dollar_figure dollar_figure dollar_figure and dollar_figure for the years at issue respectively these amounts of unreported income are substantial petitioner had a legal duty to report this income see sec_6012 and he has not satisfactorily explained his failure to do so we therefore find that petitioner’s repeated failures to report substantial amounts of income on required returns are persuasive evidence of fraudulent intent see 289_f2d_96 8th cir petzoldt v commissioner t c pincite failing to maintain adequate_records the failure to maintain adequate_records supports a finding of fraud see 89_tc_1280 see also 75_tc_1 although we consider the taxpayer’s level of expertise a taxpayer is not excused from keeping accurate records when the taxpayer has experience owning and operating a business though petitioner conceded that his gross_receipts for equaled his gross_receipts for respondent does not take the position that petitioner had gross_receipts in excess of dollar_figure for korecky v commissioner f 2d pincite webb v commissioner f 2d pincite petitioner acknowledges that he did not maintain any books_or_records for his business during the years at issue he asserts that his failure to maintain books_and_records as required under the code see sec_6001 is not evidence of fraudulent intent but simply shows that he is a poor record-keeper and does not like paperwork although petitioner does not have formal expertise in bookkeeping or financial matters he has been in business for himself since and has the acumen to manage the financial aspects of his sole_proprietorship including applying for loans receiving and depositing business receipts and recreating and summarizing in spreadsheets his deposits and expenses his distaste for recordkeeping does not excuse him from this duty see webb v commissioner f 2d pincite upholding the tax court’s finding of fraud against a successful businessman of average intelligence and average business understanding partly on the basis of incomplete records bollella v commissioner tcmemo_1965_162 24_tcm_858 same aff’d 374_f2d_96 6th cir even if we were to disregard petitioner’s failure to perform bookkeeping functions for his business he testified that he destroyed all the receipts related to his business_expenses during the years at issue upon the advice of one of the tax-avoidance organizations petitioner is intelligent enough to understand the import of destroying records and this affirmative act is indicative of a fraudulent intent failing to file tax returns while the mere failure_to_file a return standing alone is not sufficient to support a finding of fraud kotmair v commissioner t c pincite an extended pattern of failing to file returns is a badge of fraud and may be persuasive circumstantial evidence of the intent to evade tax see bradford v commissioner f 2d pincite marsellus v commissioner f 2d pincite petzoldt v commissioner t c pincite for purposes of sec_6651 a zero return is not a valid_return see supra pp petitioner failed to file returns for taxable years petitioner also failed to file forms 1099-misc for taxable_year with respect to payments that he made to contract laborers while we commend petitioner for his efforts to reconstruct his income and expenses for the years at issue and later years later repentant behavior does not absolve a taxpayer of his antecedent fraud see 464_us_386 465_f2d_299 7th cir aff’g tcmemo_1970_274 niedringhaus v commissioner t c pincite 19_tc_1072 aff’d 218_f2d_639 2d cir therefore especially in the light of the fact that petitioner had filed federal tax returns for taxable years and in some years forms 1099-misc with respect to some of his workers his extensive pattern of nonfiling bears heavily against him and constitutes persuasive circumstantial evidence of fraud see 132_tc_279 finding fraudulent intent where an employer paid employees in cash and failed to file forms w-2 wage and tax statement or forms 1099-misc niedringhaus v commissioner t c pincite 94_tc_316 viewing the taxpayer’s nonfiling in the light of federal_income_tax filing for previous years to support a finding of fraud filing false documents fraudulent intent may be inferred when a taxpayer files a tax_return intending to conceal mislead or prevent the collection of tax see spies u s pincite filing false documents with the irs constitutes an ‘affirmative act’ of misrepresentation sufficient to justify the fraud_penalty zell v commissioner f 2d pincite see also ernle v commissioner tcmemo_2010_237 slip op pincite filing false documents includes filing false income_tax returns potter v commissioner tcmemo_2014_18 at morse v commissioner tcmemo_2003_332 slip op pincite aff’d 419_f3d_829 8th cir for taxable_year petitioner filed a form_1040 that reported his gross_income and tax to be zero for the year though he now concedes that for he had approximately the same amount of gross_receipts as for we infer from this conduct that petitioner intended to conceal mislead or prevent the collection of tax by filing a false document with the irs see nix v commissioner tcmemo_2012_304 at filing a zero return is circumstantial evidence of fraud aff’d per curiam 553_fedappx_960 11th cir hatling v commissioner tcmemo_2012_293 at claiming false deductions on schedule c is evidence of fraudulent intent ernle v commissioner slip op pincite filing false form sec_1040 with false documents attached shows fraudulent intent accordingly this factor weighs against petitioner for taxable_year failing to cooperate with tax authorities failure to cooperate with revenue agents during an audit is a badge of fraud see 525_f2d_741 9th cir aff’g in part rev’g in part 60_tc_199 baumgardner v commissioner f 2d pincite grosshandler v commissioner t c pincite this failure is persuasive evidence of a taxpayer’s guilty knowledge see 79_tc_888 a taxpayer’s failure to cooperate with the commissioner and the court during the pretrial and trial proceedings also supports a finding of fraud see 91_tc_1049 aff’d 926_f2d_1470 6th cir rice v commissioner tcmemo_2003_208 slip op pincite although petitioner began cooperating with respondent shortly before trial at the examination and most of the pretrial stages in this case his interactions with respondent were argumentative and designed to impede the collection of tax petitioner did not provide respondent with books_and_records during the examination as he had destroyed them and he sent revenue_agent pritchard numerous letters filled with wording that he borrowed from tax-avoidance organizations he attached forms to many of these letters even though revenue_agent pritchard had told him that they were not relevant to his case when revenue_agent pritchard provided him with citations of the code and irs guidance regarding the authority to impose and collect income_tax petitioner responded with a letter threatening legal action against her and the united_states the petition contained tax-avoidance rhetoric and groundless claims such as the assertion that the income reflected on forms 1099-misc was attributable to illegal immigrants who stole his social_security_number petitioner did not cooperate with respondent before trial in drafting stipulations many of which were admitted under rule f moreover petitioner tried to prevent respondent from obtaining and using his bank records by filing a petition to quash summons in the u s district_court and a motion in limine in this court both of which were denied see curtis v commissioner tcmemo_2013_12 at holding that the taxpayer’s refusal to cooperate such that the commissioner had to summon banks and title companies to obtain information was a badge of fraud appeal filed 9th cir date lain v commissioner tcmemo_2012_99 slip op pincite holding that taxpayer’s meritless petition to quash summons in a similar situation was indicative of fraud we commend petitioner for adjusting his behavior during the pendency of this case and for his considerable work in reconstructing largely accurate and very helpful summaries of his business income and expenses for the years at issue however we cannot discount months of uncooperative behavior that gives insight into petitioner’s intent in not filing federal tax returns see badaracco v the first three proposed stipulations in respondent’s proposed stipulation of facts and respondent’s proposed first supplemental stipulation of facts were admitted under rule f after trial petitioner cooperated with respondent in drafting a second supplemental stipulation of facts commissioner u s pincite petitioner’s failure to cooperate with respondent is persuasive circumstantial evidence of fraud asserting frivolous arguments frivolous irrelevant and meritless arguments coupled with affirmative acts designed to evade federal_income_tax support a finding of fraud see kotmair v commissioner t c pincite1 worsham v commissioner tcmemo_2012_219 slip op pincite aff’d per curiam 531_fedappx_310 4th cir as discussed above petitioner maintained frivolous positions for many years until just before trial even after respondent provided him with relevant citations relating to the validity of the federal_income_tax petitioner associated with and relied heavily upon known tax-avoidance organizations and individuals in asserting his position therefore this factor weighs heavily against petitioner concealing assets or income an intent to evade tax may be inferred from concealment of assets or covering up sources of income spies u s pincite 449_f2d_311 9th cir aff’g tcmemo_1969_48 we have held in other cases that attempting to circumvent the commissioner’s efforts to obtain records when he has issued a subpoena duces tecum or a summons evinces a fraudulent intent see worsham v commissioner slip op pincite tonitis v commissioner tcmemo_2004_60 slip op pincite when he learned that respondent had served pnc bank with a subpoena duces tecum with respect to his bank records petitioner filed a petition to quash summons in the u s district_court for the middle district of florida after the petition to quash summons was dismissed for lack of jurisdiction and respondent obtained the records petitioner filed a motion in limine in this court to exclude the bank records as evidence we conclude that petitioner’s motivation in filing these documents was not a good-faith attempt at addressing his federal tax_liabilities but rather was designed to prevent respondent from discovering and presenting to the court the actual amounts of income that he had received during the years at issue see worsham v commissioner tcmemo_2012_219 petitioner’s destruction of his business records also supports this conclusion we conclude that petitioner’s attempt to conceal his income is a badge of fraud failure to make estimated_tax payments failure to make estimated_tax payments is a badge of fraud niedringhaus v commissioner t c pincite petitioner made no estimated_tax payments for the years at issue this factor weighs against him see bradford v commissioner f 2d pincite c the cheek defense even if badges_of_fraud are present a taxpayer may have a good-faith misunderstanding of the law cheek defense that negates fraudulent intent see 498_us_192 99_tc_202 dimercurio v commissioner tcmemo_2009_225 slip op pincite whether a misunderstanding for this purpose is in good_faith is determined using a subjective inquiry into the taxpayer’s state of mind the misunderstanding need not be objectively reasonable though reasonableness may be relevant for purposes of assessing the credibility of the claim cheek u s pincite niedringhaus v commissioner t c pincite the relevant inquiry is whether the taxpayer was aware of his duty to file federal_income_tax returns ‘which cannot be true if the fact finder credits a good-faith misunderstanding and belief submission whether or not the claimed belief or misunderstanding is objectively reasonable ’ niedringhaus v commissioner t c pincite quoting cheek u s pincite in evaluating a taxpayer’s claim under cheek we must examine the facts and circumstances that form the basis of the taxpayer’s claimed misunderstanding with respect to the obligation to file a federal_income_tax return see cheek u s pincite pennybaker v commissioner tcmemo_1994_303 t c m cch that is because there is a difference between a good-faith misunderstanding of the law a good-faith disagreement with the law and a good-faith belief that the law is invalid or unconstitutional see 737_f2d_439 5th cir niedringhaus v commissioner t c pincite only a good-faith misunderstanding of the law where a taxpayer misconstrues the tax laws and honestly but incorrectly believes that a particular law is not applicable to his situation may negate fraudulent intent see niedringhaus v commissioner t c pincite citing 941_f2d_1384 10th cir and cheek u s pincite conversely a good-faith disagreement with the law shows that the taxpayer was fully aware of his legal obligations and simply disagrees with his known legal duty id this type of disagreement does not negate fraudulent intent similarly a taxpayer who contends that the law is unconstitutional cannot rely on cheek as a defense to the fraudulent_failure_to_file addition_to_tax see cheek u s pincite niedringhaus v commissioner t c pincite curtis v commissioner slip op pincite applying cheek to the taxpayer’s liability for additions to tax under sec_6651 we therefore disregard a taxpayer’s belief that the income_tax laws are for some reason invalid but we weigh the sincerity of beliefs based on theories that the income_tax laws do not apply in the circumstances of the particular case pennybaker v commissioner t c m cch pincite petitioner contends that he failed to file federal_income_tax returns for the years at issue because he fundamentally disagreed with paying income_tax and believed the federal_income_tax laws to be illegal illegitimate and unconstitutional he testified that the members of the organizations in which he was involved believed taxes are not legal and stated that the income_tax wasn’t legal and there was no documentation that said it was legal i wasn’t going to pay them he also stated that his true belief is that i don’t believe we’re supposed to pay taxes moreover when petitioner worked for the general contracting company independence homes he told the ceo of that company that federal income taxes were unconstitutional and illegal and that he did not pay them petitioner also testified that he became involved in tax-avoidance organizations because he was told that someone had not paid taxes in two years and beat the irs at it suggesting that he was aware of his filing obligations but thought that he could evade detection in not following the law petitioner at times used rhetoric to suggest that he believed that federal_income_tax laws did not apply to his particular situation for example in his reply to respondent’s answer he stated taxpayer relied on erroneous advice from a website that inferred independent contractors are not liable to report their earnings further in filing the official declaration of domicile with the clerk of the circuit_court volusia county florida declaring himself to be a florida s tate citizen and a sovereign rather than a u s citizen petitioner purportedly thought that he could exempt himself from all laws in weighing the sincerity of these beliefs we note that petitioner researched the federal_income_tax on the internet and read caselaw before formulating his conclusions instead of undertaking unbiased research petitioner seems to have deliberately sought out people and organizations that espoused the ideas that he wanted to be true although petitioner is not experienced in legal matters we believe that if he had conducted his research in good_faith he would have understood that there is no support in the law for his views see 962_f2d_228 2d cir explaining that the taxpayer’s purported views of the income_tax had been rejected so often that someone who had conducted research could not sincerely believe that those views were correct lopez v commissioner tcmemo_2001_211 slip op pincite applying the reasoning in burdett to find fraud when a taxpayer claimed to rely on a book written by irwin schiff a well-known at trial petitioner could not remember the exact purpose of the filing but testified that it was meant to give him freedom from everything including from the laws of the federal government tax-avoidance advocate moreover petitioner maintained his frivolous assertions long after revenue_agent pritchard sent him a letter with code citations references to irs guidance and a warning about how those who advocate tax_avoidance do not interpret the laws correctly see coulter v commissioner tcmemo_1992_224 63_tcm_2773 discrediting the taxpayer’s claim that he had a good-faith misunderstanding of the law when he continued to assert his views after the irs had sent him a letter informing him that the federal_income_tax was constitutional after reviewing all of the facts and circumstances we conclude that petitioner may not rely on cheek as a defense to fraudulent intent petitioner repeatedly expressed his belief that the federal_income_tax is illegal or illegitimate any misunderstanding of the law as applied to his particular circumstances was not sincere or in good_faith it was what petitioner wanted to believe and while petitioner’s recent change_of heart is praiseworthy it cannot excuse his past behavior see badaracco v commissioner u s pincite d conclusion respondent has proven by clear_and_convincing evidence that petitioner had an obligation to file federal_income_tax returns and that his failure_to_file was fraudulent accordingly we find that petitioner’s affirmative acts are evidence of fraud and hold that he is liable for additions to tax under sec_6651 for the taxable years at issue because we find that petitioner is liable for additions to tax under sec_6651 we do not address respondent’s alternative contention that petitioner is liable for additions to tax under subsection a v additions to tax under sec_6651 respondent determined that petitioner is liable for additions to tax under sec_6651 for failure to timely pay his taxes for the years at issue sec_6651 provides for an addition_to_tax of per month up to for failure to pay the amount shown on a return on or before the payment due_date unless it is shown that the failure is due to reasonable_cause and not due to willful neglect willful neglect means a conscious intentional failure or reckless indifference 469_us_241 see russell v commissioner tcmemo_2011_81 slip op pincite applying the standard in boyle to sec_6651 the sec_6651 addition_to_tax applies even if the taxpayer did not file a return as long as the secretary prepared a valid substitute for return sec_6651 g cabirac v commissioner t c pincite a valid substitute for return is one that purports to be a return has been subscribed and contains information sufficient to calculate the tax_liability see sec_6020 cabirac v commissioner t c pincite spurlock v commissioner tcmemo_2003_124 slip op pincite the commissioner bears the burden of production and must introduce evidence showing that a return was filed for the years at issue 127_tc_200 aff’d 521_f3d_1289 10th cir see sec_7491 once the commissioner meets his burden the burden_of_proof is with the taxpayer to show that the additions to tax that the commissioner determined in the notice_of_deficiency should not be imposed see 116_tc_438 respondent bears the burden_of_proof as to the increased portions of the additions to tax that he asserted in his pleadings see rule a rader v commissioner t c ___ ___ slip op pincite date petitioner’s burden_of_proof requires that he prove that his failure to timely pay his federal_income_tax was due to reasonable_cause and was not due to willful neglect see sec_6651 respondent’s burden_of_proof requires that he prove the contrary ie that petitioner’s failure to timely pay was not due to reasonable_cause or was due to willful neglect see id cobaugh v commissioner tcmemo_2008_199 slip op pincite n see arnold v commissioner tcmemo_2003_259 slip op pincite discussing the commissioner’s burden_of_proof with respect to a sec_6651 addition_to_tax raised in the pleadings petitioner did not file valid returns for the years at issue for purposes of sec_6651 a zero or frivolous_return is not a valid_return see oman v commissioner tcmemo_2010_276 slip op pincite the substitutes for returns that respondent prepared for petitioner’s taxable years at issue were admitted into evidence under rule f they purport to be sec_6020 returns contain the information necessary to calculate petitioner’s liabilities and are subscribed respondent has therefore met his burden of production petitioner did not assert or present evidence showing that his failure to pay the tax shown on the substitutes for returns was due to reasonable_cause and not willful neglect respondent has proven that petitioner’s failure to pay was not due to reasonable_cause but rather was the result of petitioner’s willful and defiant actions accordingly we sustain respondent’s determinations for the years at issue with respect to additions to tax under sec_6651 adjusted to reflect our holdings supra relating to petitioner’s allowable deductions vi additions to tax under sec_6654 respondent also determined that petitioner is liable for additions to tax for failure to pay estimated_tax under sec_6654 sec_6654 imposes a mandatory addition_to_tax unless an exception applies on an individual who underpays his estimated_tax a taxpayer has an obligation to pay estimated_tax only if he has a required_annual_payment wheeler v commissioner t c pincite see 121_tc_308 the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 each required_installment of estimated_tax is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his tax for such year or if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that return sec_6654 and c the commissioner bears the burden of production while the taxpayer bears the burden of proving that the commissioner’s determinations with respect to the additions to tax are invalid sec_7491 higbee v commissioner t c pincite however the commissioner bears the burden_of_proof with respect to increases in the additions to tax rule a rader v commissioner t c at ___ slip op pincite respondent has met his burden of producing evidence that shows petitioner had an annual payment for each of the years at issue respondent introduced evidence that petitioner did not file returns for the years at issue had tax_liabilities for the years at issue and did not make estimated_tax payments for those years respondent also introduced through deemed stipulations a copy of a certified transcript showing that petitioner did not file a return for taxable_year see sec_6654 flush language wheeler v commissioner t c pincite petitioner did not assert or produce any evidence showing that an exception to sec_6654 applies and respondent has proven that no exculpatory factor excuses petitioner’s failure to pay estimated_tax accordingly petitioner is liable for the increased sec_6654 addition_to_tax for each of the years at issue that respondent asserted in his amended answer vii conclusion we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
